         Case 1:90-cr-00047-AT Document 213 Filed 11/04/20 Page 1 of 1


                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                     DOC #: ____________________
                                                              DATE FILED: __11/4/2020

             -against-
                                                                        90 Cr. 47-6 (AT)
KWOK CHING YU,
                                                                           ORDER
                             Defendant.
ANALISA TORRES, District Judge:

       The Government shall respond to Defendant Yu’s motion to reduce sentence, ECF No.
211, by November 12, 2020.

      SO ORDERED.

Dated: November 4, 2020
       New York, New York
